Pee Cueiam,
We are not convinced that there is anything in either of the specifications of error that requires a reversal of the judgment entered on the verdict in favor of plaintiff. His right to recover depended upon questions of fact which were necessarily for the consideration and determination of the jury. Those questions appear to have been fairly submitted to them under adequate and proper instructions, and the facts, entitling plaintiff to a verdict, must have been found in his favor. Defendants’ points for charge, recited in the 6th to 12th specifications, inclusive, were rightly refused. Neither of the assignments of error is sustained.
Judgment affirmed.